DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/22 has been entered.
 
Response to Arguments
3.	Applicant’s arguments filed 02/07/2022 have been fully considered but they are not persuasive. 

Regarding claims 1, 8 and 9, applicant argues that the cited reference does not teach the claim limitation “wherein the touch operation area is a partial region in the touch screen and the  at least two positions include a first position and a second position that are apart from each other, and in the selection of the position to display the touch operation area, the second position is selected based on the second position being lower than the first position due to the inclination of the electronic device, and the first position is selected based on the first position being lower than the second position due to the inclination of the electronic device: The examiner disagrees.

As shown in the art rejection below, Kasahara (US 20110057880) teaches wherein the touch operation area is a partial region in the touch screen ([0054], the mobile device 10 a long slender touch panel 14 that is mounted on one side surface of the display 12. It would be obvious to reconfigure the size of the touch panel 14 in a desired manner) the at least two positions (S520, S535) include a first position and a second position that are apart from each other [0070], the step S520, the touch detection unit 24 determines whether a finger is touching the touch panel 14,[0074],  in the step S535, the touch detection unit 24 detects whether a change occurs in finger position. When there is a change in finger position, in the step S540, the control unit 28 executes a drag operation according to the finger motion), and in the selection (32) of the position to display(12) the touch operation area(14) (Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14) the second position is selected (32) based on  the second position is lower than the first position due to the inclination(S510) of the electronic device, and the first position is selected (32) based on the first position being lower than the second position due to the inclination (S510) of the electronic device (Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14, )), note that it would be obvious to utilize the CPU 32 for the purpose of variable position determination, [0069], in the step S510, the control unit 28 sets sensed values of the acceleration sensor 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Kasahara’s control unit 28 and touch detection unit 24 as illustrated in Fig. 4 with changing of finger positions (S520, S535) as illustrated in Fig. 5 in a desired manner, because changing of finger positions involves some distancing displacement through continuous movement of the finger as taught by Kasahara.

Applicant further argues the following:

According to claim 1, a position to display a touch operation area is selected based on at least two positions. The at least two positions are selected based on a first position of the at least two positions being lower than a second position of the at least two positions due to the inclination of the electronic device. It is clear that the position of the touch operation area on the display screen recited in claim 1 is not determined based on a touch (i.e., the flick motion) on the touch screen as described in $510 of Kasahara. Further, the position selection of the touch operation area, which is an area for receiving a touch operation to the touch screen, of claim 1 cannot correspond to the setting a basic position of the device in Kasahara. Accordingly, Applicant submits that Kasahara fails to disclose “select the position to display the touch operation area from at least two positions apart from each other based on the inclination of the electronic device to the horizontal plane, wherein...the at least two positions include a first position and a second position that are apart from each other, and in the selection of the position to display the touch operation area, the second position is selected based on the second position being lower than the first position due to the inclination of the electronic device, and the first position is selected based on the first position being lower than the second position due to the inclination of the electronic device.”
The examiner disagrees as the claim limitation neither states not implicates “flick motion”. Claims are interpreted in the broadest and reasonable manner.
Applicant further argues the following:

The examiner disagrees with the applicant’s argument. Kasahara (US 20110057880) teaches wherein the touch operation area is a partial region in the touch screen ([0054], the mobile device 10 a long slender touch panel 14 that is mounted on one side surface of the display 12. It would be obvious to reconfigure the size of the touch panel 14 in a desired manner).
The distinctiveness that the applicant argues is not specifically reflected in the claim limitation in order to overcome the Kasahara’ s touch panel 14 as configured with the display 12.
As to claims 11-12, the applicant’s arguments are moot. See the rejection below.






Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 3-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 20110057880).

Regarding claims 1 and 8, Kasahara teaches a non-transitory information storage medium storing a program that causes a computer mounted on an electronic (10) including a touch screen (14) ([0056], RAM 34 and nonvolatile memory 36 such that touch position are stored in the RAM 34 or the nonvolatile memory 36 of the microprocessor 30, Fig. 2 (10, 14), [0054], the mobile device 10 has a long slender touch panel 14): to detect inclination of the electronic device (10, 16) to a horizontal plane perpendicular to a gravity direction by using output of a sensor (16) mounted on the electronic device (10) (Fig. 3 (10, 16), [0055], As shown in FIG. 3, the acceleration sensor 16 detects accelerations with respect to the x-axis indicating the horizontal axis of the display surface of the display 12 of the casing 10a, [0056], as shown at the bottom of FIG. 3, the mobile device 10 is tilted to the left in the x-axis direction and not tilted in the y-axis direction, and the  CPU 32 calculates the tilt angles along the x-axis, note that it is clear that tilting along X axis is perpendicular to gravity since gravity coincides with the Y axis ); select (32) a position of a touch operation area in an image to be displayed (12) in the touch screen (14) the touch operation area being an area for receiving a touch operation to the touch screen(14) (Fig. 2 (10, 14), [0054], the mobile device 10 has a long slender touch panel 14 such that the touch panel 14 has an electrostatic sensor arranged like a lattice and detects the position (coordinates) of an operating body such as a finger touching the display surface depending on a change in capacitance, Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion); and in the selection (32) of the position to display (12) the touch operation area(14) (Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14), 

Kasahara does not specifically teach “select the position to display the touch operation area from at least two positions apart from each other based on the inclination of the electronic device to the horizontal plane”.

Kasahara teaches select (32) the position to display (12) the touch operation area (14) (Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14 ) from at least two positions (S520, S535) apart from each other based on the inclination (S510) of the electronic device to the horizontal plane (Fig. 4 (24, 28), Fig. 5 (S510, S520, S535)), [0069], in the step S510, the control unit 28 sets sensed values of the acceleration sensor 16, [0070], the step S520, the touch detection unit 24 determines whether a finger is touching the touch panel 14,[0074],  in the step S535, the touch detection unit 24 detects whether a change occurs in finger position. When there is a change in finger position, in the step S540, the control unit 28 executes a drag operation according to the finger motion).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Kasahara’s control unit 28 and touch detection unit 24 as illustrated in Fig. 4 with changing of finger positions (S520, S535) as illustrated in 

Kasahara does not specifically teach wherein the touch operation area is a partial region in the touch screen and the  at least two positions include a first position and a second position that are apart from each other, and in the selection of the position to display the touch operation area, the second position is selected based on the second position being lower than the first position due to the inclination of the electronic device, and the first position is selected based on the first position being lower than the second position due to the inclination of the electronic device.

Kasahara teaches wherein the touch operation area is a partial region in the touch screen ([0054], the mobile device 10 a long slender touch panel 14 that is mounted on one side surface of the display 12. It would be obvious to reconfigure the size of the touch panel 14 in a desired manner) the at least two positions (S520, S535) include a first position and a second position that are apart from each other [0070], the step S520, the touch detection unit 24 determines whether a finger is touching the touch panel 14,[0074],  in the step S535, the touch detection unit 24 detects whether a change occurs in finger position. When there is a change in finger position, in the step S540, the control unit 28 executes a drag operation according to the finger motion), and in the selection (32) of the position to display(12) the touch operation area(14) (Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14) the second position is selected (32) based on  the second position is lower than the first position due to the inclination(S510) of the electronic device, and the first position is selected (32) based on the first position being lower than the second position due to the inclination (S510) of the electronic device (Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14, )), note that it would be obvious to utilize the CPU 32 for the purpose of variable position determination, [0069], in the step S510, the control unit 28 sets sensed values of the acceleration sensor 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Kasahara’s control unit 28 and touch detection unit 24 as illustrated in Fig. 4 with changing of finger positions (S520, S535) as illustrated in Fig. 5 in a desired manner, because changing of finger positions involves some distancing displacement through continuous movement of the finger as taught by Kasahara.


Regarding claim 9, Kasahara teaches a display system comprising (Fig. 1 (10), [0053], the mobile device 10 is an example of an information display apparatus): a touch screen (14) mounted on an electronic device (10) and including a display device (12) and a touch sensor (Fig. 2 (10, 12, 14), [0054], as shown at the top "a" of FIG. 2, the mobile device 10 has a long slender touch panel 14 that is mounted on one side surface of the display 12 such that touch panel 14 has an electrostatic sensor); a sensor (16, 28) that outputs a signal corresponding to a posture of the electronic device (10) (Fig. 5 (S510), [0069] in the step S510, the control unit 28 sets sensed values of the acceleration sensor 16 that are sensed, [ 0055] note that  A 2-axis acceleration sensor 16 is mounted at the center of the mobile device 10) ; and a control device (20, 24) that displays (12) a touch operation area (14) on the touch screen, the touch operation area being an area for receiving a touch operation to the touch screen (Fig. 2 (10, 12, 14), [0054], as shown at the top "a" of FIG. 2, the mobile device 10 has a long slender touch panel 14 that is mounted on one side surface of the display 12, Fig. 4 (24), [ 0062], the touch detection unit 24 detects a finger's touch state on the display screen based on a change in capacitance by the touch panel 14), wherein the control (20, 24) device includes at least one processor that detects inclination of the electronic device (10, 16) to a horizontal plane perpendicular to a gravity direction using output of the sensor (16)  mounted on the electronic device (10) (Fig. 3 (10, 16), [0055], as shown in FIG. 3, the acceleration sensor 16 detects accelerations with respect to the x-axis indicating the horizontal axis of the display surface of the display 12 of the casing 10a, [0056], as shown at the bottom of FIG. 3, the mobile device 10 is tilted to the left in the x-axis direction and not tilted in the y-axis direction, and the  CPU 32 calculates the tilt angles along the x-axis, note that it is clear that tilting along X axis is perpendicular to gravity since gravity coincides with the Y axis, Fig. 4(20), tilt detection unit 20 ) and selects (32) a position of the touch operation area in an image (12) in the touch screen(14), (Fig. 2 (10, 14), [0054], the mobile device 10 has a long slender touch panel 14 such that the touch panel 14 has an electrostatic sensor arranged like a lattice and detects the position (coordinates) of an operating body such as a finger touching the display surface depending on a change in capacitance, Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion), and in the selection (32) of the position to display (12) the touch operation area(14) (Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14), 

Kasahara does not specifically teach the control device selects the position to display the touch operation area from at least two positions apart from each other based on the inclination of the electronic device to the horizontal plane.

Kasahara teaches the control device selects (32) the position to display (12) the touch operation area (14) (Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14 ) from at least two positions (S520, S535)  apart from each other based on the inclination (S510) of the electronic device to the horizontal plane (Fig. 4 (24, 28), Fig. 5 (S510, S520, S535)), [0069], in the step S510, the control unit 28 sets sensed values of the acceleration sensor 16, [0070], the step S520, the touch detection unit 24 determines whether a finger is touching the touch panel 14,[0074],  in the step S535, the touch detection unit 24 detects whether a change occurs in finger position. When there is a change in finger position, in the step S540, the control unit 28 executes a drag operation according to the finger motion).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Kasahara’s control unit 28 and touch detection unit 24 as illustrated in Fig. 4 with changing of finger positions (S520, S535) as illustrated in Fig. 5 in a desired manner, because changing of finger positions involves some distancing displacement through continuous movement of the finger as taught by Kasahara.

Kasahara does not specifically teach wherein the touch operation area is a partial region in the touch screen, and the at least two positions include a first position and a second position that are apart from each other, and in the selection of the position to display the touch operation area, the second position is selected based on the second position being lower than the first position due to the inclination of the electronic device, and the first position is selected based on the first position being lower than the second position due to the inclination of the electronic device.

Kasahara teaches wherein the touch operation area is a partial region in the touch screen ([0054], the mobile device 10 a long slender touch panel 14 that is mounted on one side surface of the display 12. It would be obvious to reconfigure the size of the touch panel 14 in a desired manner) the at least two positions (S520, S535) include a first position and a second position that are apart from each other [0070], the step S520, the touch detection unit 24 determines whether a finger is touching the touch panel 14,[0074],  in the step S535, the touch detection unit 24 detects whether a change occurs in finger position. When there is a change in finger position, in the step S540, the control unit 28 executes a drag operation according to the finger motion), and in the selection (32) of the position to display(12) the touch operation area(14) (Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14) the second position is selected (32) based on  the second position is lower than the first position due to the inclination(S510) of the electronic device, and the first position is selected (32) based on the first position being lower than the second position due to the inclination (S510) of the electronic device (Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14, )), note that it would be obvious to utilize the CPU 32 for the purpose of variable position determination, [0069], in the step S510, the control unit 28 sets sensed values of the acceleration sensor 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Kasahara’s control unit 28 and touch detection unit 24 as illustrated in Fig. 4 with changing of finger positions (S520, S535) as illustrated in Fig. 5 in a desired manner, because changing of finger positions involves some 


Regarding claim 3, Kasahara does not specifically the first position and the second position that are apart from each other in a first direction, and the first position is defined in one side of a center line along a second direction, which passes through a center of the touch screen in the first direction and is one direction of a longitudinal direction and a lateral direction of the touch screen, and the second position is defined in a side opposite to the first position with respect to the center line.

Kasahara teaches the at least the first position and the second position(S520, S535)  that are apart from each other in a first direction other ([0070], the step S520, the touch detection unit 24 determines whether a finger is touching the touch panel 14,[0074],  in the step S535, the touch detection unit 24 detects whether a change occurs in finger position. When there is a change in finger position, in the step S540, the control unit 28 executes a drag operation according to the finger motion), the first position (32, S520) is defined in one side of a center line (32) along a second direction, which passes through a center of the touch screen in the first direction (32) and is one direction of a longitudinal direction and a lateral direction (32)  of the touch screen, and the second position (32, S535)is defined in a side opposite to the first position with respect to the center line([0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14, note that it would be obvious to utilize the CPU 32 for the purpose of variable position determination, [0069], [0070], the step S520, the touch detection unit 24 determines whether a finger is touching the touch panel 14,[0074],  in the step S535, the touch detection unit 24 detects whether a change occurs in finger position. When there is a change in finger position, in the step S540, the control unit 28 executes a drag operation according to the finger motion).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Kasahara’s control unit 28 and touch detection unit 24 as illustrated in Fig. 4 with changing of finger positions (S520, S535) as related with CPU 32, because changing of finger positions involves some distancing displacement through continuous movement of the finger as taught by Kasahara.

Regarding claim 4, Kasahara does not specifically teach in the selection of the position to display the touch operation area, the position to display the touch operation area is selected based on the inclination of the electronic device detected in response to a predetermined touch operation performed on the touch screen.
Kasahara teaches in the selection (32) of the position to display (12) the touch operation area (14), the position to display (12) the touch operation area (14) is selected (32) based on the inclination (S510) of the electronic device detected in response to a predetermined touch operation performed on the touch screen (Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14, note that it would be obvious to utilize the CPU 32 for the purpose of variable position determination, [0069], in the step S510, the control unit 28 sets sensed values of the acceleration sensor 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Kasahara’s control unit 28 along with CPU 32 in a desired manner, because the CPU 32 along with control unit 28 controls aspects of touch position with respect to tilting as taught by Kasahara.

Regarding claim 5, Kasahara does not specifically teach in the selection of the position to display the touch operation area the position to display the touch operation area is selected based on the inclination of the electronic device detected in response to a touch operation that instructs an operating system of the computer to activate the program.

Kasahara teaches in the selection(32) of the position to display(12) the touch operation area (14), the position to display (12) the touch operation area(14)  is selected (32) based on the inclination (S510) of the electronic device detected in response to a touch operation that instructs an operating system of the computer to activate the program(Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14, note that it would be obvious to utilize the CPU 32 for the purpose of variable position determination, [0069], in the step S510, the control unit 28 sets sensed values of the acceleration sensor 16, [0004], is known for a soft ware button to be displayed using GUI and for the screen operation to use GUI enable direct operation).
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Kasahara’s control unit 28 along with CPU 32 in a desired manner, because the CPU 32 along with control unit 28 controls aspects of touch position with respect to tilting as taught by Kasahara.

Regarding claim 6, Kasahara does not specifically teach to selectively display a first image and a second image on the touch screen, the second image including the touch operation area, and in the selection of the position to display the touch operation area, the position to display the touch operation area is selected based on the inclination of the electronic device detected in response to a touch operation for instructing a change from the first image to the second image.

Kasahara teaches to selectively (32) display a first image (12) and a second image (12) on the touch screen (14), the second image (12)  including the touch operation area, and in the selection of the position to display the touch operation area(14), the position to display(12)  the touch operation area (14) is selected based on (S510) of the electronic device detected in response to a touch operation for instructing a change from the first image (12)  to the second image (12)  (Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14, note that it would be obvious to utilize the CPU 32 for the purpose of variable display content determination,  [0069], in the step S510, the control unit 28 sets sensed values of the acceleration sensor 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Kasahara’s control unit 28 along with CPU 32 in a desired manner, because the CPU 32 along with control unit 28 controls aspects of touch position with respect to tilting as taught by Kasahara.

Regarding claim 7, Kasahara teaches in the detection of the inclination of the electronic device using the output of the sensor(20, 16), inclination of a first axis to the horizontal plane is detected as first inclination and inclination of a second axis to the horizontal plane is detected as second inclination ([0060,] the tilt detection unit 20 detects the basic position of the casing 10a of the mobile device 10 and detects tilts from the basic position, the tilt detection unit 20 calculates the tilt angle .theta..sub.x of the casing 10a in the x-axis direction and the tilt angle .theta..sub.y of the casing 10a in the y-axis direction based on the accelerations along the x-axis and the y-axis which are detected by the acceleration sensor 16), ([0060], in the x-axis direction, in the y-axis direction, note that the tilt detection unit 20 detects the basic position of the casing 10a of the mobile device 10 and detects tilts from the basic position), the second axis being along the second direction, which is the other of the longitudinal direction and the lateral direction of the touch screen, ([0060], in the x-axis direction, in the y-axis direction, note that the tilt detection unit 20 detects the basic position of the casing 10a of the mobile device 10 and detects tilts from the basic position),  in the selection (32) of the position to display (12) the touch operation area (14), the position to display the touch operation area is selected from a first position a second position, a third position, and a fourth position ( Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14, note that it would be obvious to utilize the CPU 32 for the purpose of variable position and display determinations,),  based on the first inclination and the second inclination (S510) [0069], in the step S510, the control unit 28 sets sensed values of the acceleration sensor 16), 

Kasahara does not specifically teach the first position and the second position are apart from each other in the first direction, the third position and the fourth position are apart from each other in the first direction, and the third position and the fourth position are apart from the first position and the second position in the second direction.

(S520, S535) from each other in the first direction (20), the third position(32) and the fourth position(32) are apart from each other in the first direction(20), and the third position(32)  and the fourth position (32)  are apart from the first position and the second position (S520, S535) in the second direction(20), [0070], the step S520, the touch detection unit 24 determines whether a finger is touching the touch panel 14, [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, Fig. 2 (14), the touch panel 14, note that it would be obvious to utilize the CPU 32 for the purpose of variable position and display determinations, the tilt detection unit 20 calculates the tilt angle .theta..sub.x of the casing 10a in the x-axis direction and the tilt angle .theta..sub.y of the casing 10a in the y-axis direction).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Kasahara’s touch detection unit 24 along with the tilt detection unit as related with CPU 32, because the CPU 32 along with tilt detection unit controls aspects of touch position with respect to tilting as taught by Kasahara.

Regarding claim 13, Kasahara teaches  the program causes the computer to: detect the inclination of the electronic device to the horizontal plane perpendicular to the gravity direction before displaying the touch operation area on the touch screen ([0055], As shown in FIG. 3, the acceleration sensor 16 detects accelerations with respect to the x-axis indicating the horizontal axis of the display surface of the display 12 of the casing 10a, [0056], as shown at the bottom of FIG. 3, the mobile device 10 is tilted to the left in the x-axis direction and not tilted in the y-axis direction, and the  CPU 32 calculates the tilt angles along the x-axis, note that it is clear that tilting along X axis is perpendicular to gravity since gravity coincides with the Y axis, [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion,[0066],  the CPU 32 reads and executes each program from such memory to thereby implement the functions of the control unit 28 , one of ordinary skill in the art would have ascertained that it is obvious to utilize the CPU for the purpose of displaying sequences); and select the position of the touch operation area to be displayed in the touch screen before displaying the touch operation area on the touch screen Fig. 2 (10, 14), [0054], the mobile device 10 has a long slender touch panel 14 such that the touch panel 14 has an electrostatic sensor arranged like a lattice and detects the position (coordinates) of an operating body such as a finger touching the display surface depending on a change in capacitance, Fig. 1 (32, 12), [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion, [0057], the CPU 32 associates the touch position and display contents displayed on the display 12 and thereby analyzes the finger motion,[0066],  the CPU 32 reads and executes each program from such memory to thereby implement the functions of the control unit 28 , one of ordinary skill in the art would have ascertained that it is obvious to utilize the CPU for the purpose of displaying sequences).

6.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 20110057880) in view of Hotelling (US 20060197753).
Regarding claims 10-11, Kasahara does not teach the touch operation area is an area in which one or more selection candidates that are selectable by a user is displayed, wherein the one or more selection candidates include at least one of a menu item, a button icon for receiving a user command, or an icon associated with a specific function.
Hotelling (US 20060197753) teaches the following:

The GUI control panels for each device functionality may be configurable by the user. For example, the user may design or customize his own UI for each device, and assign functions to the various elements of the UI. The functions may include initiating commands, selecting an item, opening a file or document, launching a program, executing instructions, viewing a menu on the display screen, etc [0093].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kasahara’s touch panel 14 with Hotteling’s customized GUI having a menu on the display and initiating command features, the use of which helps achieve an improved user interface that works for multi-functional hand-held device as taught by Hotelling.



Hotelling (US 20060197753) teaches the following:

Preferably, the user may be able to activate two or more device functionalities simultaneously. In such a case, the software for the multiple functionalities is activated simultaneously and the display operates in a split screen mode where the screen is parsed into different sections, each section including a particular device GUI [0092].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kasahara’s display mobile deice 10/touch panel 14 with Hotelling’s simultaneous activation of multiple functions, the use of which helps achieve an improved user interface that works for multi-functional hand-held device as taught by Hotelling.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	February 10, 2022